Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/8/2022, for application 15/784,028 has been entered.
This Office Action is in response to the Amendment filed on 4/8/2022.
As per instant Amendment, Claims 2-19 and 21 were canceled; Claim 1 has been amended. Claim 1 is an independent claim.  Claim 1 has been examined and is pending.
The rejection of claims 1, 11, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in light of Applicant’s amendment in which the claim subject matter of “by continuing use of the first station 3 of 12Atty. Dckt. No.: FOR-047C2 group VLAN key to decrypt restricted broadcast packets from the second access point” has been deleted.





Examiner's Statement of reason for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method where traffic broadcast to a VLAN is restricted. To do so, a plurality of stations are associated with a BSSID (basic service set identifier). A first VLAN is configured by sending a first group key to each station from the plurality of stations that is a member of the first VLAN, wherein each VLAN is associated with a unique group key. One or more frames addressed to the first VLAN are received. The one or more frames are encrypted with the first group key to prevent stations without the first group key from being able to decrypt the one or more frames. The one or more encrypted VLAN frames are broadcast to the plurality of stations associated with the BSSID.
The closest prior art, as previously recited, Meier (Meier ‘160) (US20050025160), Coan (US20100180116), Sapkota (US8611270), Strom (US20080256646), and Haddad (US20120210136), are also generally directed to various aspects of network communications involving local area networks.  However, none of Meier ‘160, Sapkota, Coan, Strom, and Haddad teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1.  For example, none of the cited prior art teaches or suggest the steps of method, in an access point of a wireless network, for restricting broadcast traffic to a VLAN virtual local access network) of stations, the method comprising the steps of: associating a plurality of stations with a BSSID (basic service set identifier); receiving a list of members of the first VLAN; configuring a first VLAN of stations of a plurality of VLANs of stations by sending a first station group VLAN key to each station from the plurality of stations that is a member of the first VLAN, wherein each VLAN is associated with a unique station group key to decrypt restricted broadcast packets from the first access point, wherein the first station group VLAN key is sent to the station using the IEEE 802.1X protocol; configuring a second VLAN by sending a second group VLAN key to each station that is a member of the second VLAN, wherein the second station group VLAN key is sent to the station using the IEEE 802.1X protocol; receiving one or more frames addressed to the second VLAN; receiving a list of members of the second LAN; encrypting the one or more frames with the second station group VLAN key to prevent stations without the second station group VLAN key from being able to decrypt the one or more frames, wherein at least one station from the first VLAN is transparently handed-off to a second access point while retaining membership in the first VLAN, wherein the first and second VLANs span across both the first and second access points.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439